DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 6 April 2021.  Claims 7-17, 19-20 and 26-32 are pending.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US 2014/0364081 A1) in view of Nepo (US 2015/0137972 A1), Obukhov et al. (Hereinafter, Obukhov, US 2015/0098686 A1 ), and further in view of Baker et al. (Hereinafter, Baker,  US 2017/0341611 A1).
Per claim 7, Rauner discloses a system (e.g., emergency system 100 as shown in Fig. 1; paragraph [0039]) comprising: 
one or more processors(e.g., CPU 2210 as shown in Fig. 22; paragraph [0187]); and 
computer-readable storage memory devices  (e.g., memory 2208 as shown in Fig. 22) embodying processor-executable instructions which, responsive to execution by the one or more processors(paragraph [00188]), cause the system to:
receive, over a communication network and from a device associated with an organization information distribution system, a notification (e.g., emergency trigger message; paragraph [0095])  associated with a trigger event(e.g., Activity 281 as shown in Fig. 2; paragraph [0096]); 
 analyze an organization profile associated with the organization information distribution system based, at least in part, on the notification associated with the trigger event to determine one or more actions to deploy to one or more devices associated with the organization information distribution system (e.g., Activity 285 as shown in Figs. 2-4; paragraph [0029-0032]; paragraph [0042]; paragraphs [0062-0064; paragraph [0091]; paragraphs [0105-0108]);  
deploy, using the communication network, a first action of the one or more actions associated with the trigger event to the one or more devices(e.g., Activity 
a notification associated with a trigger event that occurs at a particular location,  the trigger event indicating that a locked door has been opened while the locked door is in a locked state;
determine that a timer associated with the first action expires without receiving a response to the first action; and
deploy, using the communication network and based on expiration of the timer, a second, different action of the one or more actions associated with the trigger event to the one or more devices, the second action including transmitting to the one or more devices buffered video data captured prior to the trigger event at the particular location and real-time video data captured after the trigger event at the particular location.
Nepo discloses:
determine that a timer associated with the first action expires without receiving a response to the first action (paragraph [0153],”… If the user loses consciousness or is otherwise incapacitated, when the timer reaches zero, the silent panic mode may automatically trigger as illustrated in FIG. 19…”; Examiner’s Note: If the user does not “…select the arrived safely button 60 to cancel the countdown, or the user may select the reset timer button 62, as illustrated in FIG. 1
deploy, using the communication network and based on expiration of the timer, a second, different action of the one or more actions associated with the trigger event to the one or more devices (paragraph [0153], “… If the user loses consciousness or is otherwise incapacitated, when the timer reaches zero, the silent panic mode may automatically trigger as illustrated in FIG. 19, and the rescuers may be alerted with SMS and email as illustrated in FIG. 20 and FIG. 21.  As with other panic triggering, the sequential actions of the silent panic mode may be executed when the safe journey timer countdown reaches zero.  Additional accessories may also contain physical panic buttons which the user can press the designated number of times at least twice to manually trigger a panic at any time, including during the safe journey timer countdown.“; Examiner’s Note: Figs. 20 and 21 illustrate deploy, using the communication network and based on expiration of the timer, a second, different action of the one or more actions associated with the trigger event to the one or more devices when the timer expires before safe arrival.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Nepo system and method in the emergency messaging service of Rauner for disseminating information as suggested by Nepo.  
Obukhov discloses:
a notification associated with a trigger event that occurs at a particular location (e.g., Operation 274 as shown in Fig. 2C; paragraph [0093], “FIG. 2C presents a flowchart illustrating an exemplary event notification process of a cloud-based video monitoring system, in accordance with one embodiment of the present invention.  During operation, the system continuously monitors a respective alert zone (operation 272).  Note that an entire neighborhood or a multiple remote sites can belong to the same alert zone.  The system then checks whether an alert has been triggered in an alert zone (operation 274).  If so, the system identifies the users for the corresponding alert zone (operation 276) and sends alerts to the identified users via the cloud (operation 278).  If an alert has not been triggered, the system continues monitoring a respective alert zone (operation 272). “ ; paragraph [0103]); and
the second action including transmitting to the one or more devices buffered video data captured prior to the trigger event at the particular location and real-time video data captured after the trigger event at the particular location (e.g., Operation 278 as shown in Fig. 2C; paragraph [0090]; paragraph [0093]; paragraph [0100]; paragraph [0101]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the cloud-based video monitoring device of Obukhov with the emergency messaging service system of Rauner and Nepo for the purpose of making it easier to capture security events on video.  
Baker discloses the trigger event indicating that a locked door has been opened while the locked door is in a locked state (paragraph [0120], “… The one or more security sensors 166 may comprise a door sensor configured to output a trigger signal when one or more of the doors 101, 110 have been opened and the vehicle doors 101,110 are in a locked state (thereby indicating a break-in). …  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Baker safety triggered video in the emergency messaging service of Rauner, Nepo, and Obukhov for quickly ascertaining the cause of a of a door opening event or the culprits of theft and vandalism as suggested by Baker.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner, Nepo, Obukhov, and Baker to obtain the invention as specified in claim 7.
Per claim 9, Rauner, Nepo, Obukhov, and Baker disclose the system as recited in claim 7, wherein the processor-executable instructions to deploy the one or more actions further comprise instructions to deploy a same immediate view to the one or more devices (Rauner, e.g., Step 795 as shown in Fig. 7; Abstract; paragraph [0138]).
Per claim 10, Rauner, Nepo, Obukhov, and Baker disclose the system as recited in claim 7, wherein the one or more actions include at least one of: presenting an immediate view at a content management device (Rauner, e.g., Step 2096 as shown in Fig. 20; paragraphs [0095], [0159]); sending a short message service (SMS) message to a mobile device (Rauner, paragraph [0148]); sending an e-mail to an e-mail account(paragraphs [0135],  [0140]); configuring an electronic relay; or outputting an audio file via a speaker(Rauner, paragraphs [0100], [0103], [0169], [0172]).
Per claim 11, Rauner, Nepo, Obukhov, and Baker disclose the system as recited in claim 7, wherein the processor-executable instructions to analyze the organization 
Per claim 12, Rauner, Nepo, Obukhov, and Baker disclose the system as recited in claim 7, wherein the processor-executable instructions further [[case]] cause the system to: deploy an immediate view to a first device of the one or more devices (Rauner, paragraphs [0062-0063]; paragraph [0075]); receive updated content from a second device of the one or more devices (Rauner, paragraph [0064]); and forward the updated content to the first device to present with the immediate view (Rauner, paragraph [0065]).
Per claim 13, Rauner, Nepo, Obukhov, and Baker disclose the system as recited in claim 7, wherein at least one action of the one or more actions comprises deploying an audio message to a public safety answering point (PSAP)( Rauner,  e.g., response computer system 101 as shown in Fig. 1) (Rauner, paragraphs [0100], [0103], [0169]).
Per claim 14, Rauner, Nepo, Obukhov, and Baker disclose the system as recited in claim 7, wherein: 

at least one action of the one or more actions comprises deploying an immediate view associated with the trigger event to a content management 
Per claim 15, Rauner, Nepo, Obukhov, and Baker disclose the system as recited in claim 7,wherein the processor-executable instructions further cause the system to: 
activate, using the communication network, a video capture using a video camera associated with the organization information distribution system to generate a video clip (Rauner, paragraphs [0124], [0159], [0178]);
receive, over the communication network, the video clip including the buffered video data and the real-time video data from the video camera (Obukhov discloses including buffered video data captured prior to the trigger event at the different location of the facility; e.g., cam recording  404 as shown in Fig. 4A; paragraph [0100]) and real-time video data captured after the trigger event at the different location of the facility (e.g., streamed recording 406 as shown in Fig. 4A; paragraph [0101]); and 
forward, over the communication network, the video clip to the one or more devices associated with the organization information distribution system (Rauner, paragraphs [0124], [0159], and [0178]).
Per claim 16.
Claims 17, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US 2014/0364081 A1) in view of Kim (US 2019/0258862 A1). 
Per claim 17, Rauner disclose a computer-implemented method (Abstract) comprising: 
connecting, using a computer and over a communication network, to multiple devices included in an organization information distribution system (paragraph [0148]; paragraph [0151]), the multiple devices each being installed at a different physical locations relative to the organization information distribution system (e.g., remote computing devices 102, 103, and 104 as shown in Fig. 1; paragraph [0040]; paragraph [0044]); 
receiving, at the computer, a notification  (e.g., emergency trigger message( paragraph [0095]) associated with a trigger event from one of the 
analyzing, at the computer, an organization profile using information included in the notification to determine one or more actions to deploy over the communication network to the one or more devices (e.g., emergency trigger message; paragraph [0095])  associated with a trigger event(e.g., Activity 281 as shown in Fig. 2; paragraph [0096]); and 
deploying, over the communication network and using the computer, the one or more actions to the one or more devices, the one or more actions including a request for content captured [[at]] by at least some of the multiple devices 
Rauner does not expressly disclose:
receiving, over the communication network and using the computer, multiple different instances of captured audio content from each of the multiple devices; and 
processing, at the computer, the multiple different instances of captured audio content from the multiple devices by comparing audio attributes of the multiple different instances of captured audio content to determine which device of the multiple devices is likely closest in proximity to an occurrence related to the trigger event, said processing including: F IG.5 NRS001 PATENTS
comparing audio volume attributes of the multiple different instances of captured audio content; 
determining that a particular instance of the captured audio content includes a loudest audible capture of the trigger event; and 
specifying a particular instance of the multiple devices from which the particular instance of the captured audio content was received as being closest to the occurrence related to the trigger event.
Kim discloses:
receiving, over the communication network and using the computer, multiple different instances of captured audio content from each of the multiple devices(e.g., block 802 as shown in Fig. 8; paragraph [0121], “At block 802, video content and/or audio content relating to an event can be received (e.g., captured).  The video content relating to the event can be received by an image capture component the device and/or the audio content relating to the event can be received by an audio capture component of the device.  Block 802 may be followed by block 804. “ ); and 
processing, at the computer, the multiple different instances of captured audio content from the multiple devices by comparing audio attributes of the multiple different instances of captured audio content to determine which device of the multiple devices is likely closest in proximity to an occurrence related to the trigger event (e.g., method 100 as shown in Fig. 1; paragraphs [0029-0038] describes capturing audio from an audio capture component closest to an event.), said processing including: F IG.5 NRS001 PATENTS
comparing audio volume attributes of the multiple different instances of captured audio content (Kim, e.g., block 102 as shown in Fig. 1; paragraphs [0031-0032]; paragraphs [0034-0035]; paragraph [0049], “ …In some embodiments, based on the results of the analyzing of the audio content, the media management component 216 can determine or estimate the first direction of the audio content with respect to the defined event by determining the TDOA between two or more audio signals relating to the defined event that were received by the audio capture component 212 ... 
determining that a particular instance of the captured audio content includes a loudest audible capture of the trigger event (Kim, e.g., block 104 as shown in Fig. 1;  paragraph [0033];paragraphs [0085-0087]); and
specifying a particular instance of the multiple devices from which the particular instance of the captured audio content was received as being closest to the occurrence related to the trigger event(Kim, e.g., block 106 as shown in Fig. 1;  paragraph [0088]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Jim monitoring device in the emergency messaging service of Rauner for providing the most significant information related to an event  as suggested by Kim. 
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner and Kim to obtain the invention as specified in claim 17.
Per claim 26, Rauner discloses a system (e.g., emergency messaging system 100 as shown in Fig. 1) comprising: 
one or more processors (e.g., processing module 1652 as shown in Fig. 16; paragraph [0157]); and FIG6 NRS001 PATENTS
one or more computer-readable storage memory devices embodying processor-executable instructions (e.g., storage device 162 as shown in Fig. 1) which, responsive to execution by the one or more processors, cause the system to: 
connect  to multiple devices included in an organization information distribution system (paragraph [0148]; paragraph [0151]), the multiple devices each being ; paragraph [0040]; paragraph [0044]); 
receive a notification  (e.g., emergency trigger message; paragraph [0095]) associated with a trigger event from one of the 
analyze an organization profile using information included in the notification to determine one or more actions to deploy over the communication network to the one or more devices (e.g., emergency trigger message; paragraph [0095])  associated with a trigger event(e.g., Activity 281 as shown in Fig. 2; paragraph [0096]); and 
deploy the one or more actions to the one or more devices, the one or more actions including a request for content captured by at least some of the multiple devices (e.g., Activity 290 as shown in Fig. 7; paragraph [0075];paragraphs [0137-0138] and [0141-0142]; paragraph [0179]).
Rauner does not expressly disclose:
receive multiple different instances of captured audio content from each of the multiple devices; and 
process the multiple different instances of captured audio content from the multiple devices by comparing audio attributes of the multiple different instances of captured audio content to determine which device of the multiple devices is 
comparing audio volume attributes of the multiple different instances of captured audio content; 
determining that a particular instance of the captured audio content includes a loudest audible capture of the trigger event; and 
specifying a particular instance of the multiple devices from which the particular instance of the captured audio content was received as being closest to the occurrence related to the trigger event.
Kim discloses:
receive multiple different instances of captured audio content from each of the multiple devices (e.g., block 802 as shown in Fig. 8; paragraph [0121], “At block 802, video content and/or audio content relating to an event can be received (e.g., captured).  The video content relating to the event can be received by an image capture component the device and/or the audio content relating to the event can be received by an audio capture component of the device.  Block 802 may be followed by block 804. “ ); and 
process the multiple different instances of captured audio content from the multiple devices by comparing audio attributes of the multiple different instances of captured audio content to determine which device of the multiple devices is likely closest in proximity to an occurrence related to the trigger event (e.g., method 100 as shown in Fig. 1; paragraphs [0029-0038] describes capturing 
compare audio volume attributes of the multiple different instances of captured audio content (Kim, e.g., block 102 as shown in Fig. 1; paragraphs [0031-0032]; paragraphs [0034-0035]; paragraph [0049], “ …In some embodiments, based on the results of the analyzing of the audio content, the media management component 216 can determine or estimate the first direction of the audio content with respect to the defined event by determining the TDOA between two or more audio signals relating to the defined event that were received by the audio capture component 212 ...   “;  Figs 4-.5 illustrate comparing audio volume attributes of the multiple different instances of captured audio content; paragraph [0079]; paragraph [0080-0088] describe comparing the audio decibels coming from different direction.  ) ;
determine that a particular instance of the captured audio content includes a loudest audible capture of the trigger event (Kim, e.g., block 104 as shown in Fig. 1;  paragraph [0033];paragraphs [0085-0087]); and
specifying a particular instance of the multiple devices from which the particular instance of the captured audio content was received as being closest to the occurrence related to the trigger event(Kim, e.g., block 106 as shown in Fig. 1;  paragraph [0088]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Jim monitoring device in the 
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner and Kim to obtain the invention as specified in claim 26.
Per claim 29, Rauner and Kim  disclose the system as recited in claim 26, wherein the multiple devices comprise a first set of devices included in the organizational information distribution system(Rauner, paragraph [0148]; paragraph [0151]), the organizational information distribution system includes a second, different set of devices(Rauner, e.g., remote computing devices 102, 103, and 104 as shown in Fig. 1; paragraph [0040]; paragraph [0044]), and wherein the processor-executable instructions are further executable by the one or more processors to cause the system to: 
analyze the organization profile using information included in the notification to determine a different actions to deploy over the communication network to the second set of devices(Rauner, e.g., Activity 281 as shown in Fig. 2; paragraph [0096]); and 
deploy the different action to the second set of devices (Rauner, e.g., Activity 290 as shown in Fig. 7; paragraph [0075]; paragraphs [0137-0138] and [0141-0142]; paragraph [0179]).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US 2014/0364081 A1) in view of Nepo (US 2015/0137972 A1), Obukhov et al. (Hereinafter, Obukhov, US 2015/0098686 A1), Baker et al. (Hereinafter, Baker,  US 2017/0341611 A1), and further in view of Endress et al.  (Hereinafter, Endress, US 2015/0195676 A1).  
Per claim 8, Rauner discloses the system as recited in claim 7, but does not expressly disclose wherein the processor-executable instructions further cause the system to:
identify that the trigger event is associated with an alarm; and 
transition the alarm to a triggered state that remains persistent until the system receives a second trigger event associated with clearing the triggered state.
Endress discloses wherein the processor-executable instructions further cause the system to:
identify that the trigger event is associated with an alarm (paragraph [0054]); and 
transition the alarm to a triggered state that remains persistent until the system receives a second trigger event associated with clearing the triggered state (e.g., all clear 450 as shown in Fig. 5).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of Endress with the emergency messaging system of Rauner, Nepo, Obukhov, and Baker for the purpose of creating incident reports which generate notifications to authorized users who view real-time updates to each incident report as suggested by Endress (See paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner, Nepo, Obukhov, Baker, and Endress to obtain the invention as specified in claim 8.
Claims 19 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US 2014/0364081 A1) in view of Kim (US 2019/0258862 A1), and further in view of Laich (US 9742709 B1).  
Per claim 19, Rauner and Kim disclose the computer-implemented method as recited in claim 17, but do not expressly disclose wherein said deploying the one or more actions further comprises deploying an immediate view to the one or more devices by formatting the immediate view to a respective device type of each respective device of the one or more devices.
Laich discloses wherein said deploying the one or more actions further comprises deploying an immediate view to the one or more devices by formatting the immediate view to a respective device type of each respective device of the one or more devices (column 21, lines 3-12).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system of Laich with the emergency messaging system of Rauner and Jarrell for the purpose of providing interactive communications during an emergency as suggested by Laich.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner, Jarrell, and Laich to obtain the invention as specified in claim 19.
Per claim 27, Rauner and Kim disclose the system as recited in claim 26, Rauner and Kim disclose the to deploy the one or more actions further comprises to deploy an immediate view to the one or more devices by formatting the immediate view to a respective device type of each respective device of the one or more devices.  
Laich discloses to deploy the one or more actions further comprises to deploy an immediate view to the one or more devices by formatting the immediate view to a respective device type of each respective device of the one or more devices (column 21, lines 3-12).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system of Laich with the emergency messaging system of Rauner and Jarrell for the purpose of providing interactive communications during an emergency as suggested by Laich.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner, Kim, and Laich to obtain the invention as specified in claim 27.
Claims 20 and 28  rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US 2014/0364081 A1) in view of Kim (US 2019/0258862 A1), and further in view of Gravenites et al. (Hereinafter, Gravenites, US 2018/0083851 A1).  
Per claim 20
Gravenites discloses wherein said deploying the one or more actions further comprises deploying the one or more actions using one or more cloud-based services (Abstract; paragraph [0009]; paragraph [0016]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the cloud service notifications of Gravenites with the emergency messaging system of Rauner and Kim for the purpose of integrating a plurality of different applications, a user can perform desired functions more quickly and efficiently as suggested by Gravenites.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner, Kim, and Gravenites to obtain the invention as specified in claim 20. 
Per claim 28, Rauner and Kim disclose the system as recited in claim 26, but do not expressly disclose wherein said deploying the one or more actions further comprises deploying the one or more actions using one or more cloud-based services wherein to deploy the one or more actions further comprises to deploy the one or more actions using one or more cloud-based services.
Gravenites discloses wherein said deploying the one or more actions further comprises deploying the one or more actions using one or more cloud-based services (Abstract; paragraph [0009]; paragraph [0016]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the cloud service notifications of Gravenites with the emergency messaging system of Rauner and Kim for the purpose 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner, Kim, and Gravenites to obtain the invention as specified in claim 28.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US 2014/0364081 A1) in view of Kim (US 2019/0258862 A1), and further in view of Chen (US 2008/0104214 A).  
Per claim 30, Rauner and Kim disclose the system as recited in claim 29, but do not expressly disclose wherein the different action comprises an identifier for the occurrence related to the trigger event.  
Chen disclose wherein the different action comprises an identifier for the occurrence related to the trigger event (Abstract; paragraph [0048], “ FIG. 1 shows the use of a database (105) which database contains a list of trigger events and a series of related communication channels and message identifiers.  On the occurrence of a trigger event the related events are retrieved from the database (105) and the related message identifier is sent on the related communication channel …”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the message dissemination of Chen with the emergency messaging system of Rauner and Kim for the purpose of providing a fast, reliable method of communication that ensures a message reaches the destination as requested, automatically as suggested by Chen.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner, Kim, and Chen to obtain the invention as specified in claim 30. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US 2014/0364081 A1) in view of Kim (US 2019/0258862 A1), and further in view of Obukhov et al. (Hereinafter, Obukhov, US 2015/0098686 A1 ).  
Per claim 31, Rauner and Kim disclose the system as recited in claim 26, wherein the processor-executable instructions are further executable by the one or more processors to cause the system to: FIG8 NRS001 PATENTS
activate a video capture using a video camera associated with one or more devices of the multiple devices to generate a video clip (Rauner, paragraphs [0124], [0159], [0178]);  
forward the video clip to one or more other devices associated with the organization information distribution system (Rauner, paragraphs [0124], [0159], [0178]); but do not expressly disclose:
 receive the video clip including buffered video data and real-time video data from the video camera.
Obukhov discloses receive the video clip including the buffered video data and the real-time video data from the video camera (Obukhov discloses including buffered video data captured prior to the trigger event at the different location of the facility; e.g., cam recording 404 as shown in Fig. 4A; paragraph [0100]) and real-time video data captured after the trigger event at the different location of the facility (e.g., streamed recording 406 as shown in Fig. 4A; paragraph [0101]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the cloud-based video monitoring device of Obukhov with the emergency messaging service system of Rauner and Kim for the purpose of making it easier to capture security events on video.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner, Kim, and Obukhov to obtain the invention as specified in claim 31. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rauner (US 2014/0364081 A1) in view of Kim (US 2019/0258862 A1), and further in view of McPheely et al. (Hereinafter, McPheely, US 2006/0177119 A1).  
Per claim 32, Rauner and Kim disclose the system as recited in claim 26, but do not expressly disclose wherein the organization information distribution system comprises a production facility, the trigger event is based on an error that occurs at a particular physical location of the different physical locations of the production facility, and the one or more actions further comprise transmitting video content captured at the particular instance of the multiple devices to one or more other devices of the multiple devices.
McPheely discloses wherein the organization information distribution system comprises a production facility, the trigger event is based on an error that occurs at a particular physical location of the different physical locations of the production facility (Abstract; paragraph [0012]), and the one or more actions further comprise transmitting video content captured at the particular instance of the multiple devices to one or more other devices of the multiple devices (e.g., Step 92paragraph [0051]; paragraph [0059]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the digital diagnostic video system of McPheely with the emergency messaging service system of Rauner and Kim for the purpose of making it easier to capture security events on video.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rauner, Kim, and McPheely to obtain the invention as specified in claim 32. 
Response to Arguments 
Applicant's arguments filed 6 April 2021have been fully considered but they are not persuasive. 

Interview Summary
Examiner acknowledges interview summary.
The Claims
Regarding claim 7, the Applicant argues that Rauner in view of Nepo and Obukhov does not disclose receive, over a communication network and from a device associated with an organization information distribution system, a notification associated with a trigger event that occurs at a particular location, the trigger event indicating that a locked door has been opened while the locked door is in a locked state since “Hardt fails to disclose that the notification indicates that a locked door has been opened while the locked door is in a locked state.”
The Examiner disagrees Hardt was not relied upon to disclose that the notification indicates that a locked door has been opened while the locked door is in a the trigger event indicating that a locked door has been opened while the locked door is in a locked state (paragraph [0120], “… The one or more security sensors 166 may comprise a door sensor configured to output a trigger signal when one or more of the doors 101, 110 have been opened and the vehicle doors 101,110 are in a locked state (thereby indicating a break-in). …  “). Accordingly, Examiner maintains the rejection of claim 7.
Regarding claim 17, the Applicant argues that Kim does not disclose said processing including: F IG.5 NRS001 PATENTS
comparing audio volume attributes of the multiple different instances of captured audio content; 
determining that a particular instance of the captured audio content includes a loudest audible capture of the trigger event; and 
specifying a particular instance of the multiple devices from which the particular instance of the captured audio content was received as being closest to the occurrence related to the trigger event.
The Examiner disagrees since Kim discloses: wherein to process the multiple different instances of captured audio content includes to 
compare audio volume attributes of the multiple different instances of captured audio content (Kim, e.g., block 102 as shown in Fig. 1; paragraphs [0031-0032]; paragraphs [0034-0035]; paragraph [0049], “ …In some embodiments, based on the results of the analyzing of the audio content, the media management component 216 can determine or estimate the first direction of the audio content with respect to the defined event by determining the TDOA between two or more audio signals relating to the defined event that were received by the audio capture component 212 ...   “;  Figs 4-.5 illustrate comparing audio volume attributes of the multiple different instances of captured audio content; paragraph [0079]; paragraph [0080-0088] describe comparing the audio decibels coming from different direction.  ) ;
determine that a particular instance of the captured audio content includes a loudest audible capture of the trigger event (Kim, e.g., block 104 as shown in Fig. 1;  paragraph [0033];paragraphs [0085-0087]; paragraph [0103]); and
specifying a particular instance of the multiple devices from which the particular instance of the captured audio content was received as being closest to the occurrence related to the trigger event(Kim, e.g., block 106 as shown in Fig. 1;  paragraph [0088]).
Kim teaches determining the sound direction with respect to a trigger event and a device and communicating audio content within the beam direction of the audio capturing device.  As shown in Fig. 5, the audio capturing device 502 is more directed toward the triggering event 506. Therefore, Kim determines that a particular instance of the captured audio content includes a loudest audible capture of the trigger event by capturing audio for a device having a beam pattern in which includes the triggering event.  Accordingly, Examiner maintains the rejection of claim 17.

Claims 8-16, 19, and 20 depend from one of the rejected base claims 7 or 17 and thus are not allowable for at least the reason that they depend from a rejected base 
In summary, claims 1-3, 7-17, 19-23 and 25 are not allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zupan et al. (Hereinafter, Zupan, US 9,959,747 B1). 
Zupan discloses:
receiving, over the communication network and using the computer, multiple different instances of captured audio content from each of the multiple devices (e.g., Step 524 as shown in Fig. 5; column 10, lines 1-6, “ FIG. 12 is a schematic diagram illustrating step 524 where the API software module 340 may take audio files 348 from client side communication devices 100, 100a, and 100b and use an Audio Processing Software module 344, such as open source OREKA, for example, to calculate the average decibel (dB) level in the given audio clip ... “); and 
processing, at the computer, the multiple different instances of captured audio content from the multiple devices by comparing audio attributes of the multiple different instances of captured audio content to determine which device of the multiple devices is likely closest in proximity to an occurrence related to the trigger event (column 10, lines 6-21), said processing including: F IG.5 NRS001 PATENTS
comparing audio volume attributes of the multiple different instances of captured audio content (e.g., Step 524 as shown in Fig. 5; column 7, lines 59-67 and column 8, lines 1-26; column 10, lines 1-21; column 5, lines 16-20); 
determining that a particular instance of the captured audio content includes a loudest audible capture (e.g., red 372) of the trigger event (e.g., Step 528  as shown in Fig. 5; column 10, lines 9-17; column 10, lines 27-40; column 13, lines , “  … For example, red may indicate the highest intensity of sound, such as gunfire, mid-intensity may be represented by yellow and be associated with the level of normal human speech, and grey may denote minimal energy, reflecting a quiet room …“; Fig. 14 illustrates determining that a particular instance of the captured audio content includes a loudest audible capture of the trigger event and color coding the  captured audio on a map according to loudness.); and 
specifying a particular instance of the multiple devices from which the particular instance of the captured audio content was received as being closest to the occurrence related to the trigger event (e.g., color-coded map 400 as shown in Fig. 4; column 13, lines 34-65).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173